
	

114 S2397 IS: To amend the Child Abuse Prevention and Treatment Act to authorize the Secretary of Health and Human Services to make grants to States that extend or eliminate unexpired statutes of limitations applicable to laws involving child sexual abuse.
U.S. Senate
2015-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2397
		IN THE SENATE OF THE UNITED STATES
		
			December 10, 2015
			Mr. Reid (for himself, Mr. Franken, Mr. Tester, Mr. Leahy, Mr. Booker, Ms. Baldwin, and Mr. Schumer) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Child Abuse Prevention and Treatment Act to authorize the Secretary of Health and
			 Human Services to make grants to States that extend or eliminate unexpired
			 statutes of limitations
			 applicable to laws involving child sexual abuse.
	
	
		1.Child abuse prevention and treatment
 (a)In generalThe Child Abuse Prevention and Treatment Act (42 U.S.C. 5101 et seq.) is amended by adding at the end the following:
				
					IIIGrants for the prevention of child sexual abuse
 301.FindingsCongress finds that— (1)child sexual abuse is a pernicious crime perpetrated through threats of violence, intimidation, manipulation, and abuse of power;
 (2)due to the subversive nature of this crime, the average age of disclosure of incestuous child sexual abuse does not occur until a victim is over 25 years old;
 (3)because many State statutes of limitations applicable to laws involving child sexual abuse fail to give victims adequate time to come forward and report their abuse, numerous victims are unable to seek fair and just remediation against their abusers; and
 (4)due to the especially heinous nature of child sexual abuse, it is imperative that perpetrators of this crime are punished, prevented from reoffending, and victims have the opportunity to see their abusers brought to justice.
 302.DefinitionsIn this title— (1)the term eligible State means a State or Indian tribe that, not later than September 30 of the preceding fiscal year does not have any statute of limitations applicable to laws involving child sexual abuse; and
 (2)the term Indian tribe means a tribe identified in the list published by the Secretary of the Interior in the Federal Register pursuant to section 104 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a–1).
 303.Grant programThe Secretary, in consultation with the Attorney General, is authorized to make grants to eligible States for the purpose of assisting eligible States in developing, establishing, and operating programs designed to improve—
 (1)the assessment and investigation of suspected child sexual abuse cases, in a manner that limits additional trauma to the child and the family of the child;
 (2)the investigation and prosecution of cases of child sexual abuse; and (3)the assessment and investigation of cases involving children with disabilities or serious health-related problems who are suspected victims of child sexual abuse.
 304.Authorization of appropriationsThere is authorized to be appropriated to carry out this title $40,000,000 for each of fiscal years 2016 through 2025..
 (b)Effective dateThe amendments made by subsection (a) shall apply to any violation of a law involving child sexual abuse committed before the date of the enactment of this Act if the statute of limitations applicable to that law had not run as of the date of enactment of this Act.
